** FORFEITURE — LIMITATIONS — COMMISSIONERS OF THE LAND OFFICE ** IS THE ONE YEAR STATUTE OF LIMITATIONS PERIOD SET FORTH IN 12 O.S. 95 [12-95], AGAINST BRINGING ACTION UPON A STATUTE FOR PENALTY OR FORFEITURE, EXCEPT WHERE THE STATUTE IMPOSING IT PRESCRIBES A DIFFERENT LIMITATION ? — INASMUCH AS THE STATUTE UNDER WHICH YOU CONTEMPLATE PROCEEDING WAS ENACTED IN 1947, LONG AFTER THE ENACTMENT OF THE QUOTED PROVISIONS OF 12 O.S. 95 [12-95], AND SINCE SAID STATUTE PROVIDES THAT ANY ACTION FILED BY YOU THEREUNDER WILL BE FILED "IN THE NAME OF THE STATE OF OKLAHOMA", THAT PENALTIES RECOVERED WILL BE RECOVERED BY "THE STATE", AND THAT WHEN COLLECTED SAME WILL BE PAID TO THE "COMMISSIONERS OF THE LAND OFFICE", WHO SHALL CREDIT THEM TO THE PERMANENT SCHOOL FUND IN THE "WOOTEN CASE", THE A.G. CONCURS IN THE CONCLUSION REACHED BY YOU AND ARE NOT BARRED BY THE QUOTED PROVISIONS OF 12 O.S. 95 [12-95] FROM FILING AN ACTION.  CITE: 12 O.S. 95 [12-95], 18 O.S. 1.24 [18-1.24] 18 O.S. 1.25 [18-1.25] (PENALTY COLLECTED REAL ESTATE) (FRED HANSEN)